



RESTRICTED STOCK UNITS
AWARD AGREEMENT
This Award Agreement (the “Agreement”) is entered into as of October 3, 2016 by
and between Electro Scientific Industries, Inc., an Oregon corporation (the
“Company”), and Michael Burger (“Recipient”), for the grant of restricted stock
units with respect to the Company’s Common Stock (“Common Stock”). By accepting
this award Recipient agrees to be bound by the terms and conditions of this
Agreement.
On August 18, 2016, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) made a restricted stock units award to Recipient
outside of the Company’s 2004 Stock Incentive Plan (the “Plan”), with a grant
date of October 3, 2016, and Recipient desires to accept the award subject to
the terms and conditions of this Agreement.
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.
1.Grant and Terms of Restricted Stock Units. The Company grants to Recipient
76,575 restricted stock units, subject to the adjustments, restrictions, terms
and conditions set forth in this Agreement.
(a)    Rights under Restricted Stock Units. A restricted stock unit (an “RSU”)
represents the unsecured right to require the Company to deliver to Recipient
one share of Common Stock for each RSU, subject to Section 1(c). The number of
shares of Common Stock deliverable with respect to each RSU is subject to
adjustment as determined by the Board of Directors of the Company as to the
number and kind of shares of stock deliverable upon any merger, reorganization,
consolidation, recapitalization, stock dividend, spin-off or other change in the
corporate structure affecting the Common Stock generally.
(b)    Vesting and Delivery Dates. The RSUs issued under this Agreement shall
initially be 100% unvested and subject to forfeiture. Subject to this Section
1(b) and Section 1(c), the RSUs shall vest 25% annually on each of the first
four anniversaries of the date of grant. The RSUs shall become vested on the
vesting date only if Recipient continues to be an employee of the Company
through such vesting date. The delivery date for a RSU shall be the date on
which such RSU vests.
(c)    Payment before Vesting Date.
(1)    Payment on Death or Total Disability. If Recipient ceases to be an
employee of the Company by reason of Recipient’s death or physical disability,
outstanding but unvested RSUs shall become immediately vested in an amount
determined by multiplying the total number of RSUs subject to this Agreement by
a percentage calculated by dividing the number of whole months elapsed from the
date of this Agreement to the date of termination of employment by 48 (the
“Pro Rata Percentage”). The delivery date shall also accelerate. The term “total
disability” means a medically determinable mental or physical impairment that is
expected to


Burger Inducement TRSU Agreement

--------------------------------------------------------------------------------




result in death or has lasted or is expected to last for a continuous period of
12 months or more and that, in the opinion of the Company and two independent
physicians approved by the Company, causes Recipient to be unable to perform his
or her duties as an employee, director, officer or consultant of the Company and
unable to engage in any substantial gainful activity. Total disability shall be
deemed to have occurred after both of the following have occurred:
(A)    The two independent physicians have furnished their written opinion of
total disability to the Company; and
(B)    The Company has reached an opinion of total disability.
(2)    Acceleration on Normal Retirement. After Recipient attains age 65,
outstanding but unvested RSUs shall become vested each calendar year in an
amount determined by multiplying the total number of RSUs subject to this
Agreement by the Pro Rata Percentage as of the earlier of December 31 of the
year or the date of Recipient’s termination of employment. The delivery date
shall also be accelerated.
(3)    Double Trigger Acceleration on Change in Control.
(i)    All of the RSUs shall immediately vest if a Change in Control (as defined
below) occurs and at any time after the Change in Control and on or before the
first anniversary of the Change in Control, (i) the Recipient’s employment is
terminated by the Company (or its successor) without Cause (as defined below),
or (ii) the Recipient’s employment is terminated by the Recipient for Good
Reason (as defined below); provided, however, that the RSUs may also immediately
vest in connection with a sale of the Company as provided in Section 1(c)(4)
below.
(ii)    For purposes of this Agreement, a “Change in Control” of the Company
shall mean the occurrence of any of the following events:
(A)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(B)    Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) shall, as a result of a tender or exchange offer,
open market purchases or privately negotiated purchases from anyone other than
the Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act), directly or


Burger Inducement TRSU Agreement    2



--------------------------------------------------------------------------------




indirectly, of more than fifty percent (50%) of the then outstanding Common
Stock of the Company;
(C)    A consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
(D)    A sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.
(iii)    For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company (or its successor) (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company (or its
successor) which specifically identifies the manner in which the Company (or its
successor) believes that the Recipient has not substantially performed the
Recipient’s duties, (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company (or its successor), or
(c) the commission of an act by Recipient, or the failure of Recipient to act,
which constitutes gross negligence or gross misconduct. No act, or failure to
act, shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
(or its successor).
(iv)    For purposes of this Agreement, “Good Reason” shall mean Recipient’s
voluntary termination, within 30 days following the expiration of any Company
cure period (discussed below) following the occurrence of one or more of the
following, without Recipient’s consent:
(A)    the assignment of a different title, job or responsibilities that results
in a substantial reduction in the duties of the Recipient after the Change in
Control when compared to the Recipient’s duties with respect to the Company’s
operations prior to the Change in Control; provided that any change made solely
as the result of the Company becoming a subsidiary or business unit of a larger
company in a Change in Control shall not constitute Good Reason unless
Recipient’s new duties are substantially reduced from his or her prior duties;
(B)    a reduction in Recipient’s target bonus or base salary;


Burger Inducement TRSU Agreement    3



--------------------------------------------------------------------------------




(C)    the Company’s requiring Recipient to be based more than 50 miles from the
principal office at in which Recipient is based immediately prior to the Change
in Control, except for reasonably required travel on the Company’s business; or
(D)    the failure by any successor to the Company to expressly assume this
Agreement or any obligation under this Agreement.
Recipient may not resign for Good Reason without first providing the Company
with written notice within 90 days of the initial existence of the condition
that Recipient believes constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than 30 days following the date of such notice.
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
(4)    Sale of the Company. If there shall occur a merger, consolidation or plan
of exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then, as determined by the Committee or the Board of Directors,
either:
(i)    the unvested RSUs shall be converted into restricted stock units for
stock of the surviving or acquiring corporation in the applicable transaction,
with the amount and type of shares subject thereto to be conclusively determined
by the Committee, taking into account the relative values of the companies
involved in the applicable transaction and the exchange rate, if any, used in
determining shares of the surviving corporation to be held by the former holders
of the Company’s Common Stock following the applicable transaction, and
disregarding fractional shares, with the dates for vesting of RSUs and delivery
of shares of Common Stock unchanged;
(ii)    the unvested RSUs shall be converted into a cash payment obligation of
the surviving or acquiring corporation in an amount equal to the proceeds a
holder of the underlying shares would have received in proceeds from such
transaction with respect to those shares; or
(iii)    all of the unvested RSUs shall immediately vest and all underlying
shares shall be delivered simultaneously with the closing of the applicable
transaction such that the Recipient will participate as a shareholder in
receiving proceeds from such transaction with respect to those shares.
(d)    Forfeiture of RSUs on Other Terminations of Employment. If Recipient
ceases to be an employee of the Company for any reason that does not result in
acceleration or payment pursuant to Section 1(c), Recipient shall immediately
forfeit all outstanding but unvested


Burger Inducement TRSU Agreement    4



--------------------------------------------------------------------------------




RSUs granted pursuant to this Agreement and Recipient shall have no right to
receive the related Common Stock.
(e)    Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive shares of stock with respect to RSUs if
Recipient dies before the delivery date by so indicating on Exhibit A, which is
incorporated into and made a part of this agreement. If Recipient fails to
designate beneficiaries on Exhibit A, the shares will be delivered to
Recipient’s estate.
(f)    Reinvestment of Dividend Equivalents. On each date on which the Company
pays a dividend on a share of Common Stock with respect to an RSU, the number of
RSUs subject to this Agreement shall be increased by a number equal to the
number of whole or fractional shares of Common Stock with a value equal to the
value of the dividends that would have been paid on the stock deliverable
pursuant to the RSUs (if such shares were outstanding), divided by the closing
stock price on the dividend payment date. If the vesting date for any RSUs
subject to this Agreement occurs within seven business days of the payment date
for a dividend, the Company, at its option, may elect to pay to Recipient cash,
net of withholding, equal to the cash dividend payable on the RSUs which so vest
in lieu of increasing the number of RSUs subject to this Agreement.
(g)    Delivery on Delivery Date. As soon as practicable following the delivery
date, the Company shall deliver to Recipient a certificate for the number of
shares of Common Stock represented by all RSUs having a delivery date on the
same date, rounded down to the whole share. No fractional shares of Common Stock
shall be issued. The Company shall pay to Recipient in cash an amount equal to
the value of any fractional shares that would otherwise have been issued, valued
as of the delivery date. If shares or cash are to be delivered on a particular
date, the shares or cash shall be deemed delivered on that date for purposes of
compliance with the terms of this Agreement if the cash or shares are actually
delivered within 45 days after the specified date as determined in the Company’s
discretion with the Recipient having no right to determine the delivery date.
Recipient shall not have any right to determine or direct the date of actual
delivery.
(h)    Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.
(i)    Tax Withholding. Recipient acknowledges that, not later than the actual
delivery date, the value of delivered shares of Common Stock will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on this income amount.
The Company will notify Recipient of the required withholding amount.
Concurrently with or prior to the delivery of the certificate referred to in
Section 1(g), Recipient shall pay to the Company the required withholding amount
in cash or, at the election of Recipient (which election must be made on or
before the vesting date), by surrendering to the Company for cancellation shares
of the Company’s Common Stock to be delivered with respect to the RSUs or other
shares of the Company’s Common Stock valued at the closing market price for the
Company’s Common Stock on the vesting date. If Recipient pays the


Burger Inducement TRSU Agreement    5



--------------------------------------------------------------------------------




withholding amount in shares of Common Stock, the Company shall pay to Recipient
in cash the amount of any resulting over payment.
(j)    Section 409A. The award made pursuant to this Agreement shall be
interpreted in accordance with Section 409A and Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance issued after the grant of the award. For example,
notwithstanding anything to the contrary in this Agreement, (i) a termination of
employment shall be determined with respect to standards for “separation from
service” within the meaning of applicable regulations; (ii) the provisions
described in Sections 1(c)(4)(ii) and 1(c)(4)(iii) shall apply only if such
events qualify as a “termination or liquidation of the plan” within the meaning
of Treas. Reg. § 1.409A 3(j)(4)(ix); and the provision described in Section
1(c)(4)(i) shall apply only if such events qualify as a “change of control
event” within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i).
(1)    Notwithstanding any provision of the award to the contrary, the Company
may adopt such amendments to the award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(1) exempt the award from the application of Section 409A or preserve the
intended tax treatment of the benefits provided with respect to the award, or
(2) comply with the requirements of Section 409A.
(2)    If an amount is determined to be subject to applicable provisions of
Section 409A of the Code, payment in connection with termination of employment
for a reason other than death may not start or be made to Recipient if the
Company determines Recipient is a “key employee” as defined in Section 416(i) of
the Code, without regard to Section 416(i)(5) of the Code, before the date which
is six months after the date of termination, notwithstanding any other
provisions for time of payment in this Agreement, if such delay in payment is
necessary to comply with Section 409A of the Code. The Company may determine
that Recipient is a key employee in the event of doubt or to avoid impractical
efforts or expense to make an exact determination of key employees. Recipient
shall have no claim, rights or remedy if the determination is not correct.
2.    Miscellaneous.
(a)    Entire Agreement; Amendment. This Agreement and the provisions of Section
17 of the Plan, which are hereby incorporated by reference and to which this
Agreement is expressly subject, constitute the entire agreement of the parties
with regard to the subjects hereof and may be amended only by written agreement
between the Company and Recipient.
(b)    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to Electro Scientific Industries, Inc., Attention: Corporate
Secretary, at its principal executive offices or to Recipient at the address of
Recipient in the Company’s records,


Burger Inducement TRSU Agreement    6



--------------------------------------------------------------------------------




or at such other address as such party may designate by ten (10) days’ advance
written notice to the other party.
(c)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon Recipient’s heirs, executors, administrators, successors and
assigns.
(d)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
(e)    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.
ELECTRO SCIENTIFIC INDUSTRIES, INC.




By:                        
Authorized Officer






Burger Inducement TRSU Agreement    7



--------------------------------------------------------------------------------






EXHIBIT A
DESIGNATION OF BENEFICIARY


Name _____________________________         Social Security Number ____-___-_____


I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Restricted Stock Units Award Agreement with
Electro Scientific Industries, Inc.:
A.
Primary Beneficiary(ies)

Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.
B.
Secondary Beneficiary(ies)

In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):
Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.
This designation revokes and replaces all prior designations of beneficiaries
under the Restricted Stock Units Award Agreement.
______________________________        Date signed: ___________________, 20___
Signature


Burger Inducement TRSU Agreement    A - 1